 342DECISIONS -OF-NATIONAL LABOR -RELATidN& BOARDwork to members of the Respondent Unions rather than to its ownemployeesBy this action, however,we are notto bedeemed as making "anassignment" of the disputed workBecause of the hazardous natureof the disputed work which should be performed without interferenceby jurisdictional conflicts, the Company urges the Board to assignthe work to the IBEW and to recognize that labor organization as theexclusive bargaining agent of the Company's employeesThe IBEWnever has, nor does it now, represent the Company's electrical painters,and the international president of the IBEW declines to sign thetentative agreement with the CompanyThe IBEW has never beencertified as the bargaining `representativeWe therefore deny theCompany's request for such an affirmative work award 6DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and the entire record inthis case, the Board makes the following determination of disputepursuant to Section 10 (k) of the Act1Local 243, Brotherhood of Painters, Paperhangers and Dec-orators of America, AFL-CIO, and International Brotherhood ofPainters, Paperhangers and Decorators of America, AFL-CIO, andtheir agents, are not and have not been lawfully entitled to force orrequire Richardson Paint Company, Inc , to assign the work in disputeto members of Local 243, rather than to Richardson Paint Company,Inc 's, own employees2Within 10 days from the date of this Decision and Determina-tion of Dispute, Local 243 and International Brotherhood of Paint-ers, Paperhangers and Decorators of America, AFL-CIO, shall notifythe Regional Director for the Sixteenth Region, in writing, whetheror not they will refrain from forcing or requiring Richardson PaintCompany, Inc, by means proscribed by Section 8(b) (4) (D) of theAct, to assign the work in dispute to their members rather than toemployees of Richardson Paint Companiy, Inc6In declining to make an affirmative work award we respectfully disagree with thedecisionof the United States Court of Appeals for the Third Ca.cuit inN L R B vUnited Association of Journeymen and Apprentices,etc (Frank Hake),242 F 2d 722See Newark&Roses PlasteringGo, 121 NLRB 1094Ballas Egg Products, IncandAmalgamatedMeat Cutters andButcherWorkmen of North America, Local No. 346, AFL-CIO.Came No 8-CA-1550November 25, 1959DECISION AND ORDEROn July 27, 1959, TrialExaminer Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding,finding that the Re-125 NLRB No 46 BALLAS EGG' PRODUCTS, INC.343spondent had engaged in and was engaging inn certain unfair labor;practices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief..The. Board has reviewed the rulings made by the Trial Examiner,at the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and brief, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner with the following modification.The Trial Examiner found that the Respondent violated Section,8 (a) (3) and (1) of the Act when, during an economic strike, it,changed its seniority policy to accord superseniority to nonstrikers,whereby they would receive preference in future layoffs over rein-stated strikers, and thereafter laid off 11 reinstated strikers pursuantto this new policy who otherwise would have retained their jobs.While we concur in the Trial Examiner's ultimate finding of a viola-.tion in this case, we do not rely upon all of his legal grounds for do-ing so.In the summer of 1957, the Union embarked upon an organizational-campaign among Respondent's employees.Coincidentally, the Re-spondent interrogated its employees concerning their union activities,threatened to shut the plant down if the employees selected the Unionas their bargaining agent, encouraged the formation of a labor organ-ization of Respondent's choosing, and transferred an employee becauseof activities on behalf of the Union. In a complaint proceeding based,upon this conduct, the Board found that the Respondent infringedupon its employees right to choose the Union as its bargaining agentand to engage in concerted activities in violation of Section 8 (a) (1)of the Act.'On'. July 3, 1958; the Union struck the Respondent. Some 83 em-ployees joined the strike while 75 remained at work.Only July 5, theRespondent assembled the nonstrikers in the plant and informed themthat they would be given preference in retention in future layoffsover new hires and strikers who might later return to work.Whilethe Respondent contends that it believed this policy would keep theplant in operation, it did not relate this belief to the nonstrikers whenthe policy was announced.Nor did it inform the strikers of this newpolicy until a year later when the events giving rise to this charge.occurred.The strike terminated on July 19 without any 'replacements beinghired or sought during the strike period.With the end of the dispute,the strikers required reinstatement.Because the Respondent's opera-1Balla8 Egg Products,Inc.,121 NLRB 873. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions were nearing their seasonal close, the Respondent had need foronly 14 strikers.These were reinstated and the remainder were placedon a preferential hiring list.With the start of the new season in Feb-ruary 1958, the Respondent found it necessary to lay of 12 employeeson July 25, 1958, and 2 additional employees on August 1, 1958. Inline with its new superseniority policy, the Respondent selected 14strikers for layoff.This was the first time that the strikers wereinformed of this policy. It was stipulated that, if the Respondent'sformer seniority policy had been utilized in this layoff, 11 of the 14would have retained their jobs.We conclude, as did the Trial Examiner, that the Respondent'smotivation in adopting, maintaining, and utilizing its supersenioritypolicy was impelled by antiunion considerations rather than by anyeconomic interest of its own, and that this case is controlled by theBoard and court decision's inCalifornia Date Growers Association'andMathieson Chemical Corporation and/or Olin Mathieson Chemi-calCorporation.'As in theCalifornia Date Growerscase, theRespondent's discriminatory motive was evidenced by unfair laborpractices which occurred immediately prior to the announcement ofits superseniority policy.And, as in theOlin Mathiesoncase, theillegality of Respondent's motivation stems from the fact that itneither hired nor sought replacements during the strike, and the factthat there is no probative record evidence that the adoption and an-nouncement of the superseniority policy was necessary to entice thenonstrikers to remain at work.For these reasons, we find that theRespondent violated Section 8(a) (1) and (3) of the Act by the adop-tion,maintenance, and utilization of the superseniority policy whichresulted in the layoff of the 11 reinstated strikers.In view of our finding above, we deem it unnecessary to, and do not,pass upon the Trial Examiner's further finding that the Respondent'sconduct was unlawful under the Board's holding inPotlatch Forests,Inc.4In our opinion, the facts herein are distinguishable from thoseinvolved inPotlatch.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Ballas EggProducts, Inc., Zanesville, Ohio, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in, or lawful activities on behalfof,Amalgamated Meat Cutters and Butcher Workmen of North9118 NLRB 246,enfd. 259 F.2d 587(C.A. 9).3114 NLRB 486,enfd.232 F. 2d158 (C.A. 4).4 87 NLRB 1193. BALLAS EGG PRODUCTS, INC.345America, Local No. 346, AFL-CIO, or any other labor organization,by discriminatorily laying off any of its employees, or discrimina-manner discriminating in regard to their hire or tenure of employ-ment or any terms or conditions of their employment.(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the right to self -organiza-tion, to form or join labor organizations, to assist the above-namedor any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purposes of collective bargaining or other mutual aid orprotection, and to refrain from any or all such activities except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Rescind forthwith its discriminatory seniority policy, main-tained since its announcement on July 5, 1957, and restore all strikerswho sought reinstatement to the seniority they would have enjoyedabsent such discriminatory policy.(b)Offer to Hazel E. Ramey, Edna Derwacter, Ada Robinett, DellaChurchill, Grace Walker, Helen Howard, Grace Hardin, Bessie Cros-ton, Sarah Colborn, Mae McHenry, and Delcie M. Lewis immediateand full reinstatement on the basis of their restored seniority to theirformer or substantially equivalent positions without prejudice to theirseniority or other rights and privileges.(c)Make whole the above-named and all other discriminateeswhose seasonal hiring was delayed, or whose seasonal layoffs wereaccelerated, or who suffered loss of employment because of Respond-ent'sdiscriminatory seniority policy, for any loss of wages incurredas a result of the application of this seniority policy.(d)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records,social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of back pay dueunder the terms of this Order.(e)Post at its place of business in Zanesville, Ohio, copies of thenotice attached to the Intermediate Report marked "Appendix." 5Copies of said notice, to be furnished by the Regional Director for theEighth Region, shall, after being duly signed by the Respondent's8 This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order."In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative, be posted by the Respondent and maintained by it for60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Eighth Region in writing,-within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Amalgamated Meat Cutters and Butcher Workmen ofNorth America, Local No. 346, AFL-CIO, herein called the Union, the GeneralCounsel of the National Labor Relations Board, by the Regional Director for theEighth Region (Cleveland, Ohio), issued a complaint, dated February 26, 1959,against Ballas Egg Products, Inc., herein called the Respondent.With respect tothe unfair labor practices, the complaint alleges, in substance, that Respondent laid.off and refused to reinstate certain named employees because of their union and.concerted activities in violation of Section 8(a) (3) and (1) and Section 2(6) and (7)of the National Labor Relations Act, 61 Stat. 136, herein called the Act. In itsduly filed answer, Respondent admits the layoff of the named employees but deniedthe unfair labor practice allegations.Pursuant to due notice, a hearing was held on April 15, 1959, at Zanesville, Ohio.All parties were represented at the hearing, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, to introduce relevant evidence,to present oral argument at the close of the hearing, and thereafter to file briefs aswell as proposed findings of fact and conclusions of law.After the close of thehearing, the Respondent filed a brief which I have fully considered.Upon the entire record I in the case, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is an Ohio corporation with its principal office and place of businesslocated at Zanesville, Ohio, where it is engaged in the purchase, freezing, and sale ofeggs.Respondent has annually sold and shipped products, valued at in excess of$100,000, to points located outside the State of Ohio.Upon the above admitted facts, I find, as Respondent admits in its answer, that:Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find, that Amalgamated Meat:Cutters and Butcher Workmen of North America, Local No. 346, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe issue in this case is whether Respondent violated Section 8(a)(1) and (3)of the Act by changing, during a strike, its selection for layoff policy to give prefer-IAfter the close of the hearing,'the General Counsel filed a motion to correct the recordin certain respects.No opposition to this motion has been filed by any of the parties..Themotion is accordingly granted and I hereby correct the record in the followingrespects :On ,page 20, line 18, "with" is corrected to read "without."On page 27, line 2, "concentrating with due reference" is corrected to read "constrainedwith due reference to the court."On page 28, line 13, "ensued" is corrected to read "insured." .BALLAS EGG PRODUCTS, INC.347ence to nonstrikers over strikers who might later return to work and by thereaftermaintaining in effect this new seniority policy and laying off 14 strikers, who werereinstated after the termination of the strike, pursuant to its new policy.A. The admitted factsThe facts giving rise to this issue are not in dispute, as all parties entered into astipulation in this respect.Respondent has been engaged at its Zanesville, Ohio,plant in the processing and sale of eggs since 1943. Its operations are seasonal, withthe period from February to July generally being the peak employment months.Respondent's employees have never been represented by any labor organization forcollective-bargaining purposes.During .the summer of 1957 the Union commenced an organizational campaignamong Respondent's production and maintenance employees and on July 3 called a.strike and established a picket line at Respondent's plant.About 75 of the then206 production and maintenance employees continued to work during the strike,which continued until July 19, 1957, when the Union called off the strike and re-quested Respondent to reinstate all the strikers.Although no strikers had beenreplaced during the strike, Respondent was able to reinstate only 14 of the 83 strik-ing employees who sought reinstatement because this was the declining period ofRespondent's seasonal business.The selection of striking employees for reinstate-ment was accomplished in the following manner: All 83 striking employees whosought reinstatement were permitted to punch in on the plant timeclock on Mondaymorning, July 22, 1957.The first 14 who clocked in in this manner were assignedthe available jobs.The remaining 69 returning strikers, for whom no jobs wereimmediately available, were informed by Respondent's production manager thatthey would be recalled, when work became available, in the order in which they hadpunched the time clock that morning.Their names were placed by Respondent inthat order on a preferential hiring list.On July 5, 1957, while the strike was still in progress, Respondent's president,James Benincasa, called a meeting in the plant of the 75 employees who werecontinuing to work despite the strike, and informed them that they would be givenpreference with reference to retention in case of future layoffs over new hires orstriking employees who might later return to work.The purpose of calling thismeeting was to tell the 75 nonstriking employees of Respondent's plan to give themsuperseniority as against the striking employees.Respondent felt that this planwould keep the plant operating but did not communicate its feeling to the assemblednonstriking employees.No further use was made by Respondent of the preferential hiring list of the 69names of returned strikers until January 21, 1958, when the next busy season wasbeginning.On that date Respondent recalled the first 19 on this preferential hiringlist.No additional employees were recalled by Respondent during 1958.Neither the 19 strikers recalled on January 21, 1958, nor the 14 strikers who werereinstated immediately upon termination of the strike on July 22, 1957, were everinformed by Respondent that the seniority of the striking employees would be re-duced below that of the nonstrikers, or of any change in Respondent's layoff policyfrom that followed by Respondent in previous years. In all prior years, Respondent'sregular policy in effecting seasonal layoffs was to select first from among the newemployees hired during the current year on the basis of merit (primarily the factorsof production and attendance) and next from among employees who had workedfor Respondent in previous years on the basis of seniority.Because of the seasonal decline, Respondent found it necessary to lay off 12employees on July 25, 1958, and two more on August 1, 1958.At this time, con-trary to the Respondent's layoff policy followed in previous years, but in keepingwith the new seniority plan adopted by Respondent during the strike and announcedto the 75 nonstriking employees on July 5, 1957, Respondent laid off 14 strikingemployees in the reverse order in which they had clocked in and had returned towork following the termination of the strike.No nonstrikers nor any employeeswho returned to work during the strike were included among the 14 employees laidoff.Eleven of the fourteen employees would not have been laid off on July 25 andAugust 1, 1958, if Respondent at that time had made its selection for layoff on thebasis of its policy in effect prior to the strike of 1957.2 Three of the fourteen laid-off'Theseare the following 11 listed in paragraph 5 of the amended complaint : HazelE. Ramey,Edna Derwacter,Ada Robinett,Della Churchill,Grace Walker,Helen Howard,Grace Hardin,Bessie Croston,Sarah Colborn,Mae McHenry,and Delcie M. Lewis. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees would have been laid off on July 25, 1958, on the basis of Respondent'slayoff policies prior to the strike?B. The applicable decisionsThe Board has had occasion, in several decisions, to pass upon the legality of apolicy which accords a form of superseniority to nonstrikers or strike replacementsas against strikers.This issue first arose inPotlatch Forests, Inc.,87 NLRB 1193.In that case, before the settlement of an economic strike, the company advocated apolicy of according a form of superseniority for layoff purposes to new employeeshired during the strike and to those strikers who crossed the picket line and returnedto work before a certain date as against those employees who remained out onstrike until its termination.Upon settlement of the strike, the company adoptedthis policy,maintained it thereafter, and subsequently laid off two employees pur-suant to this policy who would not have been laid off had this policy not been ineffect.The Board found that the company's application of this discriminatoryseniority policy and the layoff of the two employees pursuant thereto was violativeof Section 8(a) (1) and (3) of the Act (pp. 1210-1211). In arriving at this finding,the Board regarded as irrelevant the fact that there was no independent evidence toshow that the company's true motive in adopting and applying this seniority policywas to penalize those who remained on strike until its termination.Thus, the Boardstated (at p. 1210) that "it is now well settled that a seniority policy which classifiedemployees according to whether they had worked during a strike, or had not, tothe detriment of the relative seniority standing of those who had not, discriminatorilyand illegally impairs the employment relationship of those who had exercised theirright under the Act to engage in concerted activities."The Board's findings in thePotlatchcase were reversed by the Court of Appealsfor the Ninth Circuit (189 F. 2d 82). The court was of the opinion that the Board'sfindings could not be maintained on the basis that "the maintenance of the strikeseniority policy,in and of itselfconstitutes an unfair labor practice."(Emphasissupplied.)The court pointed out that Potlatch had "exhibited no anti-union prej-udices" and that therewas noevidence to support a finding that the true purposemotivating Potlatch's adoption of the "strike seniority" policy was a desire topenalize those who remained on strike until its termination.The court thereforeconcluded that "the `discrimination' between replacements and strikers is not anunfair labor practice despite a tendency to discourage union activities, because thebenefit conferred upon the replacements is a benefit reasonably appropriate for theemployer to confer in attempting `to protect and continue his business by supplyingplaces left vacant by strikers' " (189 F. 2d 82, at p. 86).This issue next arose inMathieson Chemical Corporation and/or Olin MathiesonChemical Corporation,114 NLRB 486, where the Board found that respondentviolated Section 8 (a) (1) and (3) of the Act with respect to its new supersenioritypolicy because the Board was satisfied from the facts in the case that respondent'smotivation was discriminatory. In this case, unlike thePotlatchcase, no new em-ployees were hired during the strike, and the superseniority policy in favor of non-strikers and those who returned to work during the strike was first announced andapplied after the strike had terminated.The Board distinguished thePotlatchcaseprimarily on the ground that in theOlinMathiesoncase it was not until the strikewas over and all the strikers had been put back to work, that "Respondentfor thefirst timedecide[d] to separate its employees into two seniority groups for layoffpurposes, depending on whether or not they had returned to work before the endof the strike."(Emphasis in the decision.)The Board also pointed out that"there is no suggestion in the record that,as an economic measure to get employeesto work during the strike, it [respondent] had promised the superseniority."Fromthese facts the Board concluded that "the Respondent's change of seniority policyand its consequent dismissal of the complainants were in fact motivated, not byany legitimate economic interests of its own, but by a desire to punish the com=plainants for exercising the right guaranteed in Section 7 to engage in concertedactivities, and a wish to reward the other employees for abandoning or not par-ticipating in the strike."While the Board was of the unanimous opinion that thePotlatchcase is distinguishable on its facts, Board Members Rodgers and Murdockstated that "in any event" they were constrained, with due deference to that court,to disagree with the court's decision in thatPotlatchcase to the extent that it mayconflict with their hidings in theOlinMathiesoncase (at p. 488, footnote 3).s These are the following three listed in paragraph five of the amended complaint:Margaret Wiseman, Anna M. Stewart, and Patricia A. Heller. BALLAS EGG PRODUCTS, INC.349The Board's findings in theOlinMathiesoncase were affirmed by the Court ofAppeals for the Fourth Circuit (232 F. 2d 158) and by the United States SupremeCourt (352 U.S. 1020). In its opinion, the Court of Appeals for the Fourth Circuitpointed out that the facts were distinguishable from those inPotlatchcase andfurther indicated its disagreement with the court's opinion in that case.The courtstated that no replacements were hired during the strike in theOlinMathiesoncaseand that it was not a case where the respondent promised permanent tenure duringa strike "in order to get replacements,"pointing out that, while a strike is in progress,"it is then proper for an employer,who might be unable toprocure replacementssave upon a promise of permanent tenure,to promise such tenure to replacements."(Emphasis supplied.)The most recent decision dealing with this issue isCalifornia Date Growers Asso-ciation,118 NLRB 246. In that case, respondent adopted a new seniority policyabout 3 months after the termination of the strike, which policy consisted of reducingthe seniority of striking employees below that of nonstriking employees and strikereplacements.The Board rejected respondent'scontention that its action wasnecessary for economic reasons, and found that its purpose in reducing the seniorityof the strikers was to punish them because they chose to strike rather than work, inviolation of Section 8(a)(1) and (3) of the Act (at pp. 249-250). In finding therespondent's unlawful motivation, the Board relied on the fact that the new senioritypolicy was first adopted after the termination of the strike, that respondent hadcommitted other unfair labor practices about the same time, that respondent didnot mention a word about the loss of seniority to those strikers who were offeredreinstatement after the strike, and that the record was devoid of any evidence thatrespondent found it necessary to promise superseniority to its employees in orderto continue operations despite the fact that respondent had assured the nonstrikersand replacements,who expressed concern over their job security during the strike,that they "would be maintained if and when the strike was terminated."Althoughthe Board distinguished thePotlatchcase on its facts, it specifically stated that it didnot pass upon the applicability of the Board's decision in that case.However,Board Member Murdock noted his continued disagreement with the court's opinionin that case(at p. 250,footnote 6).The Board's findings were affirmed by the Court of Appeals for the Ninth Circuit(259 F.2d 587)which distinguished thePotlatchcase on its facts,holding that"themotiveof the employer in carrying out these actions become the controllingfactor"and that "the Board's finding that Respondent was motivated by a desiretopunishthe strikers is supported by substantial evidence."(Emphasis in decision.)C.Analysis and concluding findingsAs hereinabove stated, the Board has held in thePotlatch Forests, Inc.,case thatthe promulgation and application of a seniority policy which accords greater seniorityfor layoff purposes to nonstrikers and new employees hired during a strike asagainst strikers who remain out on strike until its termination, is, in and of itself,unlawful and discriminatory in violation of Secton 8(a)(1) and (3) of the Act.Although in the subsequent decisions, hereinabove discussed, the Board has distin-guished thePotlatchcase on its facts, the Board has pointedly refrained from over-ruling itsPotlatchdecision.As the Board has announced that "it remains the TrialExaminer's duty to apply established Board precedent which the Board or theSupreme Court has not reversed," 4 I have no alternative but to follow the Board'sdecision in thePotlatchcase.Accordingly, I find that by maintaining 5 in effectand applying its new seniority policy of according superseniority to nonstrikers overstrikers and by laying off, on July 25 and August 1, 1958, pursuant to this new policy,the 11 complainants 6 who would not have been laid off on the basis of the policyin effect prior to the strike, Respondent violated Section 8(a)(1) and (3) of theAct.However, my finding need not rest on the Board's decision in thePotlatchcase.For the instant case, like theOlinMathiesonandCalifornia Date Growerscases, isdistinguishable from thePotlatchcase because there is evidence in the instant recordwhich convinces me that Respondent's action was unlawfully motivated.*Novak Logging Company,119 NLRB 1573, 1575, 1576;Scherrerand Davis8onLogging Company,119 NLRB 1587, 1589.41 make no unfair labor practice finding with respect to the promulgationand announce-ment of the new seniority policy becauseit occurred more than 6 months before,the filingof the chargesin. this case(Section 10(b) of the Act).A These are named in footnote 2,supra. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDThus, during the month preceding the strike the Respondent openly demonstratedits antiunion bias by engaging in conduct which the Board found 7 unlawfully dis-criminated against employees because of their activities on behalf of the Union andinfringed upon their statutory rights to select the Union as their bargaining representa-tive and to engage in union and concerted activities.Specifically,the Board foundthat Respondent engaged in unfair labor practices within the meaning of Section8 (a) (1) of theAct by unlawfully interrogating employees concerning their unionactivities,by threatening to shut the plant down if employees chose the Union astheir bargaining representative,by encouraging the formation of a labor organizationof Respondent's own choosing,by promising awards to employees for forming sucha labor organization,and by discriminatorily transferring an employee just 2 daysbefore the strike because of her activities on behalf of the Union.As the Boardpointed out in theCalifornia Date Growerscase(118 NLRB at p. 249), "such clearand unwarranted violations of the Act cannot be ignored in assessing Respondent'smotivation for an additional act of discrimination,"occurring about the same time.It is this element of antiunion bias which the court pointed out was lacking in thePotlatchcase.Moreover,although, as in thePotlatchcase, respondent announced its super-seniority policy to the nonstrikers while the strike was still in progress,the recordin the instant case, like the records in theOlin MathiesonandCalifornia Date Grow-erscases,contains no evidence that the Respondent found it necessary to promisesuperseniority to the nonstriking employees in order to continue its operations.Thechange in seniority policy was announced on July 5,1957, just 2 days after the com-mencement of the strike.At that time,75 employees,who had not gone out onstrike,were going through the picket line and performing their regulax work.Respondent made no effort to hire new employees to replace the strikers.Nor werethe nonstrikers who remained at work regarded as strike replacements;for, theRespondent stipulated that no strikers were replaced during the strike.These 75employees were therefore old regular employees who could not be, and had no ap-prehension of being, replaced by any returning strikers.Indeed, some of themeven had seniority over some of the strikers.8There is no showing of any requestsby any of these employees for assurances of additional job security as against thestrikers or of any threats by these employees to discontinue their practice of goingthrough the picket line and performing their regular work.On the contrary,Respondent was aware of the existence of an antiunion employee factiongat the plantand had permitted the solicitation of employee signatures to a "Petition againstunion"in July before the commencement of the strike(Ballas Egg Products,supra).9In addition,these 75 employees constituted practically the full complement necessaryto carry on Respondent'soperations,as the business was in its declining season.loOf its own accord, and without any need therefore being shown,Respondentgratuitously assembled the nonstrikers for the sole purpose of informing them of itsplan to accord them superseniority over the strikers.Nor, as in theCalifornia DateGrowerscase,did Respondent ever mention a word about loss of seniority to thestrikers who, after the termination of the strike,were offered reinstatement on July22, 1957, and January 21,1958.Thus,this is not the kind of a case mentioned bythe circuit court in itsOlin Mathiesonopinion, where the court stated,by way ofdictum, that with a strike in progress"it is then proper for an employer,who mightbe unable to procure replacements save upon a promise of permanent tenure,topromise such tenure to replacements." (Emphasis supplied.)Upon the entire record considered as a whole, I am convinced and find thatRespondent's change of its seniority policy, and its continued maintenance and ap-plication thereafter were motivated,not by any legitimate economic interests of itsown, but by a desire to punish the strikers for exercising the rights guaranteed inSection 7 of the Act and a wish to reward the nonstrikers for not participating inthe strike,This unlawful motivation is not refuted by Respondent'sunexpressedfeeling, not communicated to any employees,that its action would keep the plant inoperation.Accordingly,I find that by maintaining in effect and applying its new71 take official notice of the Board's decision inBailas Egg Products,Inc.,121 NLRB873,where these findings appear.s This is apparent from the fact that three of the strikers laid off on July 25, 1958,would have been laid off on that date even on the basis of Respondent's layoff policiesprior to the strike.90n August 15, 1957,an election was held in which 81 votes were cast against theUnion.10At the termination of the strike 2 weeks later,Respondent had work available foronly 14 strikers. BALLAS EGG PRODUCTS, INC.351seniority policy of according superseniority to nonstrikers over strikers and by layingoff, on July 25 and August 1, 1958, pursuant to this new policy, the 11 complain-ants II who would not have been laid off on the basis of the policy in effect priorto the strike,Respondent violated Section 8 (a) (1) and(3) of the Act.12IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(1) and(3) of the Act bymaintaining in effect its changed selection for layoff policy to give superseniority tononstrikers over strikers and by laying off certain named strikers pursuant to thisnew policy,Iwill recommend that Respondent forthwith rescind its discriminatoryseniority policy, announced on and maintained since July 5, 1957, and restore allthe strikerswho sought reinstatement on July 22, 1957, to the seniority theywould have enjoyed absent such discriminatory policy. I will also recommendthat Respondent offer reinstatement, on the basis of their restored seniority, to the 11employees 13 who would not have been laid off on July 25 and August 1, 1958, absentsuch discriminatory policy, and to make whole all discriminatees whose seasonal hir-ing was delayed, or whose seasonal layoffs were accelerated, or who otherwise suf-fered loss of employment because of Respondent's seniority policy, for any loss ofwages incurred thereby.14The amount of back pay due shall be computed accordingto the Board's policy set forth in F.W. Woolworth Company,90 NLRB 289. Pay-roll and other records in possession of the Respondent are to be made available tothe Board, or its agents, to assist in such computation.Uponthe basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Amalgamated Meat Cutters and Butcher Workmen of North America, LocalNo. 346, AFL-CIO, is a labor organization within the meaning of Section 2(5) ofthe Act.2.By discriminating in regard to the hire and tenure of employment,and condi-tions of employment,of certain named employees,thereby discouraging membershipin the aforesaid labor organization,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (3) of the Act.3.By the aforesaid conduct and by maintaining in effect a discriminatory policy ofaccording superseniority to nonstrikers over strikers,Respondent has interfered with,restrained,and coerced its employees in the exercise of rights guaranteed in Section7 of the Act and thereby has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]11Named in footnote 2,supra.Olin MathiesonandCalifornia Date Growerscases,supra.13 See footnote2, supra.11Olin Mathieson Chemical CorporationandCalifornia Date Growers Association, supra.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the Act, as amended,we herebynotify our employees that:WE WILL NOT discourage membership in, or lawful activities on behalf of,Amalgamated Meat Cutters and Butcher Workmen of North America, Local No. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARD346, AFL-CIO, or any other labor organization, by discriminatorily laying offany of our employees, or discriminatorily reducing the seniority of our em-ployees, or in any like or related manner discriminating in regard to their hireor tenure of employment or any terms or conditions of their employment.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their rights to self-organization, to form or joinlabor organizations, to assist the above-named or any other labor organization,to bargain collectively through representatives of their own choosing, or to en-gage in concerted activities for the purpose of collecitve bargaining or othermutual aid of protection, or to refrain from any or all such activities except tothe extent that such rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as authorized inSection 8(a) (3) of the Act.WE WILL rescind our discriminatory seniority policy which we have main-tained since July 5, 1957, and will restore all strikers who sought reinstatementto the seniority they would have enjoyed absent such discriminatory policy.WE WILL offer to the following named employees immediate and full rein-statement, on the basis of their restored seniority, to their former or sub-stantially equivalent positionswithout prejudice to their seniority or otherrights and privileges:Hazel E. RameyGrace WalkerSarah ColbornEdna DerwacterHelen HowardMae McHenryAda RobinettGrace HardinDelcie M. LewisDella ChurchillBessieCrostonWE WILL make whole the above-named and all other discriminatees whoseseasonal hiring was delayed, or whose seasonal layoffs were accelerated, or whosuffered loss of employment because of our discriminatory seniority policy, forany loss of wages incurred as a result of the application of this seniority policy.BALLAS EGO PRODUCTS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice mustremainposted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Celanese Corporation of AmericaandTextileWorkers Union.of America,AFL-CIO.Case No. 9-CA-15.5. November 05,1959DECISION AND ORDEROn June 16, 1959, Trial Examiner Louis Libbin issued his Inter-mediate Report in this proceeding, finding that the Respondent hadengaged in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto. There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in these cases, including the Intermediate Report, the excep-125 NLRB No. 43.